COURT OF APPEALS
                                    EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS
                                                §

  IN RE: ROGELIO MARQUEZ,                          §            No. 08-20-00246-CV

                         Relator.                  §         AN ORIGINAL PROCEEDING

                                                   §              IN MANDAMUS

                                               §
                                             ORDER

       Pending before the Court is Relator's motion for emergency relief in this mandamus

action. The motion is granted. Enforcement of the January 30, 2019, contempt order issued by

the 65th District Court in In the Interest of A.S.M., Trial Cause No. 2004CM737, is hereby stayed

pending resolution of this mandamus action. A response to the mandamus petition from the real

party in interest, if any, is due by January 14, 2021.

       IT IS SO ORDERED this 1st day of January, 2021.

                                                         PER CURIAM
Before Rodriguez, C.J., Palafox and Alley, JJ.
Rodriguez, C.J., not participating